Citation Nr: 1128374	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  03-34 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an initial compensable evaluation for coronary artery disease with myocardial infarction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1962 to August 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2002 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at a February 2005 Travel Board hearing at the RO.  A transcript is associated with the claims folder.  Because the Veterans Law Judge before whom the Veteran testified in 2005 is no longer at the Board, a letter was sent to the Veteran on May 13, 2011, informing him of his right to testify at a new hearing pursuant to 38 C.F.R. § 20.717.  However, no response was received with the 30-day response period specified.  Therefore, the Board will proceed to appellate review without a new hearing.   

In addition, the Board remanded the claim for further development in a December 2009 decision.  As discussed below, the development requested has been completed with regard to the lower back claim, and the claim is now appropriate for appellate review.

The issue of entitlement to an initial compensable evaluation for coronary artery disease with myocardial infarction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

The competent and probative evidence preponderates against a finding that the Veteran's low back disorder is due to any incident or event in military service, nor was arthritis manifested during service or within one year after separation from service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service, nor may low back arthritis be presumed to have been incurred in service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none.

In September 2003, after initial adjudication of the claim, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  A May 2007 letter describes how VA determines disability ratings and effective dates.

The Board acknowledges that the content of the September 2003 letter, as well as earlier correspondence, did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive fully compliant notice until after initial adjudication of the claim (in part because the initial rating decision occurred prior to the Court's ruling in Dingess), it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the April 2002 rating decision, September 2003 SOC, and April 2004, June 2009, and December 2010 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided him with additional 60-day periods to submit more evidence.  In addition, the Veteran has demonstrated through his testimony at the Board hearing and submission of statements and additional evidence that he was aware of the type of evidence required to substantiate his claim.  Moreover, the claim was readjudicated in the June 2009 and December 2010 SSOCs after proper notice was sent.  Finally, the benefit being sought is not being granted in this case, so the Board will not reach the issue of disability rating or effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Moreover, the Veteran has not identified any evidence which he would have submitted if fully compliant notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the Phoenix VA Medical Center (VAMC), private treatment records, and records from the Social Security Administration (SSA).  

As mentioned above, in a December 2009 decision, the Board remanded the claim for further development.  Specifically, the Board stated that a VA examination was needed to obtain a medical opinion regarding whether a nexus exists between the Veteran's current low back disorder and active military service.     

Following the Board's remand, a VA examination was conducted in April 2010 which included an opinion regarding the likelihood of a nexus between the Veteran's current back disorder and active service.  Thus, it appears that all development requested by the Board in the December 2009 remand has been completed to the extent possible, and no additional development is required.   
  
Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran in this case contends that he injured his back when he fell off a pier in 1964.  In an October 2004 letter, he wrote that this accident occurred in approximately July 1963 in Sunny Point, North Carolina.  He was cleaning trucks with a high pressure washer when he was thrown 50 feet off of the pier.  He landed on hard, wet sand.  He was taken to Camp Lejeune, where he was hospitalized for three weeks to a month.  

His STRs do not document the alleged 1964 accident.  His August 1962 enlistment examination report is negative for any complaints of back problems.  An Abstract of Service and Medical History indicates he was hospitalized for 6 days in November and December 1964 for a contusion of the lumbosacral spine.  However, at a periodic examination in January 1973, the Veteran checked the box marked "no" next to "recurrent back pain."  

In March 1981, the Veteran complained of back pain for the past 4 days.  It does not appear that a diagnosis was rendered for the pain.  He was given medication, but it is unclear whether the medication was for his back pain or for the other unrelated medical conditions discussed in the treatment note.  

In October 1982, and again at the August 1983 separation examination, the Veteran checked "no" next to "recurrent back pain," and examination of the spine was normal.

Some 12 years following his separation from service, in October 1995, the Veteran was medically evacuated from Olongapo City in the Philippines to a military hospital in New York for multiple medical conditions, including a muscular dystrophy of the lower extremities of unknown cause, a slipped disc of the lumbosacral spine, basal pneumonia, pulmonary tuberculosis, and liver cirrhosis.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Dr. E.B.E.F., who ordered the evacuation, wrote that the Veteran's prognosis was guarded, as he had paresis of the lower extremities and periodic dyspnea.  

The Veteran was hospitalized for a month at Tripler Army Medical Center (Tripler) in December 1995 and January 1996.  The discharge summary states that he had received air evacuation from the Philippines for evaluation of increasing weakness of his lower extremities.  He stated that he was in his usual state of health until two months prior, when he suddenly felt weak and collapsed, complaining of numbness in both lower extremities.  He said he was initially evaluated at Olongapo City Hospital, where he was diagnosed with pulmonary tuberculosis and started on a multidrug regimen.  He was then transferred to Guam, where he had complaints of low back pain, difficulty with urination, and lower extremity weakness.  He was admitted to an isolation room for probable active tuberculosis.  It was also felt that brucellosis was present.  A CT scan of the lumbosacral spine demonstrated no lesions, but showed a mild right paracentral disc protrusion at the L4-L5 level with some desiccated disc.  

He was then transferred to Tripler, where his discharge diagnoses were pulmonary tuberculosis, chronic obstructive pulmonary disease, anemia, and dementia.  No diagnoses with regard to low back pain were documented.  

From Tripler, the Veteran was transferred to the VA Hospital in Phoenix, Arizona, where he stayed for several weeks.  Although a physical therapy note dated several days prior to his discharge in February 1996 mentions a history of a herniated disc at the L5 level, no diagnoses or treatment appear to have been rendered with regard to his low back pain.

A March 1996 VAMC note indicates that his muscle wasting had begun less than a year prior, shortly after he slipped and fell, hurting his tailbone.  He had engaged in only limited activity since that time.  At Tripler, he was told that he had not incurred a spinal cord injury but did have neurological damage.  An X-ray taken that month showed no evidence of disease in the disc spaces or diathrodial joints to account for his back pain.  

In May 1996, he reported that he had strained his back when he tried to pick up his sister's grandchild, who weighed about 20 pounds.  His lower back hurt with movement but not to palpation.  The doctor assessed a back strain.  X-rays showed significant worsening of narrowing of the disc spaces.  Two weeks later, the Veteran reported that his back pain was better.  

As part of his application for Social Security Disability (SSD) benefits, the Veteran was examined by Dr. T.E.K. in August 1996.  The doctor noted that the Veteran had experienced chronic low back pain since approximately 1964, when he fell off a pier in South Carolina.  He was hospitalized for a month and a half due to back pain and leg numbness, but convalesced and felt well thereafter, leading a fairly normal life until 1985.  The leg numbness he felt now was almost identical to that he felt in the 1960s.  On physical examination, there was spinal point tenderness from T5 through T8.  The Veteran was able to bend over and touch his distal leg bilaterally with no back pain.  An X-ray showed slight anterior wedging of L1, of indeterminate age, that could be related to compression fracture or a developmental variation.  There was also L2-L3 disc space narrowing, without other significant abnormality.  


The doctor assessed chronic low back pain, saying that it might be related to an old injury versus other etiologies such as degenerative joint disease, or less likely, tuberculosis involvement of the vertebrae.  Spinal point tenderness at the level of the mid-thoracic spine was the most significant problem by examination.  Physical examination failed to demonstrate significant sciatica or lower back pain.  

A January 2000 VAMC note lists low back pain as part of the Veteran's medical history, but there were no current complaints documented.  

The Veteran was afforded a VA examination in February 2001.  He stated that his back problems began when he fell from a pier in 1963.  He said that for two weeks after the accident he had no feeling in his legs.  Currently, he had neuropathy, with a prickly sensation, but no weakness.  He could not bend well to tie his shoes, could not lift heavy objects, could not carry groceries, had difficulty picking up objects from the floor, and his back began to hurt after walking a quarter of a mile.  His only treatment was Ibuprofen.  On physical examination, the appearance of the spine was abnormal, in that there was a suggestion of angulation of the spine at one point around T12, suspicious for a compression fracture or fractures.  There was pain with flexion but he was able to achieve 95 degrees.  Extension was to 15 degrees.  Straight leg raising was negative.  The examiner assessed chronic lumbar back pain, with a suggestion of thoracic and lumbar degenerative arthritis, rule out old compression fractures.  There was no evidence of radiculopathy historically.

The Veteran was afforded another VA examination, specific to his back, in April 2010.  The examiner reviewed the claims file and summarized pertinent medical records in detail in his report.  The Veteran described the 1963 or 1964 fall from the pier, stating that, after treatment, the pain was largely all gone.  He had no other problems with the lower back while in service, and he worked as an auto mechanic, climbing under vehicles and so forth.  When he separated from service in 1983, he had no trouble with his low back.  As a civilian, he became a teamster, and his job was to load trucks.  He denied any low back injuries after service until 1996, when he slipped and fell walking up steps, and had back pain ever since.  

The examiner assessed slight loss of height of the anterior T12 and L1 vertebrae with Schmorl nodes (indicating difficulty going back to teenage years with epiphysitis), a small central disc protrusion at L4-L5 with mild degenerative disc disease, and a small left disc protrusion at L5-S1 without nerve root compromise of S1.  He opined that the current low back condition was not caused by or related to military service.  Rather, by history, the examiner related it to the Veteran's post-service injury in 1996.

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for a low back disorder.  

First, the Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that symptoms of arthritis in the low back were manifested either during service or during the applicable one-year presumptive period after service separation.  Further, there is no radiographic evidence of arthritis during service or within the year following his retirement.  
  
Next, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current back pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's back pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The Veteran's service records show isolated complaints of back pain in 1964 and 1981 in active service.  However, the pain appears to have resolved, as indicated by negative physical examinations and lack of documented complaints of back pain in 1982 and at separation in 1983.  Following service, there was no documentation of complaints or treatment for back pain until October 1995, 12 years later.

Although he appears to be sincere in his belief as to service connection, in light of the above factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for more than a decade following his military retirement is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the current low back pain to military service.  While there are suggestions that he might have an old compression fracture, the only competent nexus opinion is unfavorable.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for a low back disorder is denied.  


REMAND

The Board is of the opinion that VA's duty to assist includes requesting the records of Banner Desert Medical Center and obtaining an addendum medical opinion with regard to the increased rating claim.  As mentioned above, the Board remanded the claim for further development in a December 2009 decision.  Specifically, the Board stated that the Veteran's private treatment records should be obtained, and, once associated with the claims file, sent to the February 2009 VA examiner for review and an addendum opinion addressing whether his findings changed in light of the newly obtained records.  

The RO sent a letter to the Veteran requesting the address of Desert Good Samaritan Hospital in a December 2009 letter.  The Veteran did not respond prior to issuance of the December 2010 SSOC.  However, in a January 2011 letter, the Veteran stated that he had provided copies of his medical records concerning his heart condition from Banner Desert Medical Center to his VAMC doctor.  He also provided the address of the facility.  Those records do not appear to be associated with the claims file.  In this regard, the Board notes that where the remand directives of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that a remand is necessary to obtain records from Banner Desert Medical Center and, if received, an addendum opinion from the 2009 VA examiner.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization as needed from the Veteran, request any and all records of Banner Desert Medical Center relating to examination and/or treatment of the Veteran's cardiovascular system.  Document all attempts to obtain records, and any negative replies should be associated with the claims file.  

2.  If records are obtained from Banner Desert Medical Center or any other private facility, return the claims file to the February 2009 VA examiner for review and an addendum addressing whether any of his findings are changed in light of the newly obtained records.  

3.  If the February 2009 examiner is not available to provide an addendum, consider whether or not the newly obtained records warrant re-examination of the Veteran.

4.  When the development requested has been completed, review the case on the basis of the additional evidence.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


